Citation Nr: 9925813	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to 
October 1953.  The veteran died on January [redacted], 1994.

By administrative decision of October 3, 1994, the RO 
determined that the appellant could not be recognized as the 
veteran's widow for purposes of VA benefits.  The appellant 
was notified of this decision in October 1994.  She did not 
timely appeal and the October 1994 administrative decision 
became final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 3, 1997, decision in which the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to death pension 
benefits.  The appellant appealed and was afforded a hearing 
at the RO in February 1998.  Her claim was denied by the 
hearing officer in a February 1998 supplemental statement of 
the case (SSOC).


REMAND

38 U.S.C.A. § 5108 (West 1991) allows for a reopening of a 
previously denied claim, but only on the presentation of new 
and material evidence.  "New and material" evidence is that 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which 


by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
(the so-called "change in outcome" test).  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit in 
Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a), as noted above.

A review of the record in the present case reveals that, in 
February 1998, the RO employed the now-invalidated Colvin 
test when addressing the veteran's claim to reopen.  In the 
February 1998 SSOC, the RO stated that, "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  (Emphasis 
added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not been adequately 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the SOC and/or SSOC 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).



Inasmuch as the February 1998 action by the RO was based on 
the standard which was struck down in Hodge, supra, a remand 
is warranted to allow the RO to apply the standards set forth 
therein, prior to consideration of the issue on appeal by the 
Board.

The case is REMANDED to the RO for the following action:

The RO should review the record and re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to death 
pension benefits.  In so doing, the RO 
should consider and apply only the 
provisions of 38 C.F.R. § 3.156(a) and 
the holding of the United States Court of 
Appeals for the Federal Circuit in Hodge.

If the determination remains adverse to the appellant, both 
she and her representative should be provided with a SSOC.  
The appellant and her representative should be given the 
opportunity to respond.  The veteran need take no further 
action until he is informed, but she may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


